Citation Nr: 1326391	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  05-00 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU rating).  

2.  Entitlement to an increase in a 20 percent rating for myoclonic epilepsy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The Veteran served on active duty from June 1975 to March 1976 and from October 1976 to November 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2004 of a Department of Veterans Affairs (VA) Regional Office (RO) that denied an increase in a 20 percent rating for myoclonic epilepsy.  

In September 2009, the Board denied the Veteran's claim for entitlement to an increase in a 20 percent rating for myoclonic epilepsy.  The Board also determined that the issue of entitlement to a TDIU rating was raised during the pendency of the Veteran's previously appealed increased rating claim, and remanded that claim for further development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In December 2010 and March 2013, the Board remanded the issue of entitlement to a TDIU rating for further development.  

The March 2013 remand specifically indicated that a claim for a new claim for  increased rating for myoclonic epilepsy has been raised by the record.  As the adjudication of such claim is necessary to properly address the Veteran's claim for a TDIU rating, it has been added to the title page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This case was last remanded by the Board in March 2013, partly to schedule the Veteran for a VA examination to determine the current extent and severity of his service-connected myoclonic epilepsy in order to adjudicate his TDIU claim.  All signs and symptoms of the Veteran's myoclonic epilepsy were to be reported in detail (including all information for rating the disability under 38 C.F.R. § 4.124a, Diagnostic Code 9811 (2012)).  

The Board also remanded the case, in part, to schedule the Veteran for a VA examination to ascertain the current severity of all of his service-connected disabilities (to include myoclonic epilepsy and residuals of fractures of the second and third metatarsals of the right foot) and to obtain a medical opinion as to whether the service-connected disabilities alone rendered him unemployable.  

The examiner was to describe the current impairment from each of the service-connected disabilities, and to specifically provide an opinion as to whether the Veteran's service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, rendered him unable to secure or follow a substantially gainful occupation.  If the Veteran's service-connected disabilities did not cumulatively render him unemployable, the examiner was to suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  

The Board specifically notified the examiner that the possible fears of employers as to whether the Veteran would have seizures was not a basis for unemployability pursuant to 38 C.F.R. § 4.16 (2012).  

Pursuant to the March 2013 remand, the Veteran was afforded a VA podiatry examination in June 2013.  The Veteran's claims file was reviewed.  The diagnosis was fractures of the right second and third metatarsals.  The examiner indicated that the Veteran's service-connected right foot disability did not impact his ability to work.  The examiner reported that the Veteran stated that he had no problems with his right foot since the injury in 1980.  

The Veteran was also afforded a VA neurological examination in June 2013.  The Veteran's claims file was reviewed.  The diagnosis was absence of seizures or petit mal or atonic seizures (generalized non-convulsive seizures).  The examiner indicated that the Veteran's service-connected myoclonic epilepsy did impact his ability to work.  The examiner reported that the Veteran was trained as an auto mechanic and that he did not have a driver's license secondary to his seizure disorder.  The examiner indicated that the Veteran stated that he could no longer work as a mechanic due to his seizures.  The examiner commented that the Veteran's inability to obtain a driver's license did not render him unable to secure and maintain employment in certain occupations, including working as an auto mechanic.  It was noted that the Veteran only had seizures first thing in the morning and that they only occurred two to three times per week.  The examiner maintained that the Veteran should be able to secure employment in an occupation that did not require a driver's license such as an office job or in an auto parts store.  The examiner stated that the Veteran would have to find transportation to work.  

Although the Veteran was afforded VA podiatry and neurological examinations, the examiner, who conducted both examinations, did not specifically address the cumulative effect of the Veteran's service-connected residuals of fractures of the second and third metatarsals of the right foot and myoclonic epilepsy on his unemployability.  Therefore, that the examiner did not fully provide an opinion, after a review of the entire claims file, as to whether all of his service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, rendered him unable to secure or follow a substantially gainful occupation, as required pursuant to the March 2013 remand instructions.  The Board has no choice but to again remand this claim for a compliant opinion.  See Colayong v. West, 12 Vet. App. 524, 538 (1999); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Prior to obtaining an additional addendum opinion, VA must take efforts to obtain any outstanding records of pertinent treatment.  

Further, the March 2013 Board remand also noted that the Veteran had raised a new claim for entitlement to an increase in a 20 percent rating for his service-connected myoclonic epilepsy, and that such claim was inextricably intertwined with his claim for a TDIU rating.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009).  The Board indicated that the RO must ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002) were fully complied with and satisfied with respect to the issue of entitlement to an increase in a 20 percent rating for myoclonic epilepsy.  The RO was to adjudicate the claim for entitlement to an increase in a 20 percent rating for myoclonic epilepsy, and, thereafter, readjudicate the claim on appeal for entitlement to a TDIU rating, including determining whether referral for extraschedular consideration is appropriate.  

The RO did not ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002) were fully complied with and satisfied with respect to the issue of entitlement to an increase in a 20 percent rating for myoclonic epilepsy.  The RO also did not adjudicate the issue of entitlement to an increase in a 20 percent rating for myoclonic epilepsy.  

A remand by the Board confers upon a Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, as the March 2013 remand instructions were not fulfilled, the Board must also remand this case to ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002) are fully complied with and satisfied with respect to the issue of entitlement to an increase in a 20 percent rating for myoclonic epilepsy, and to adjudicate the issue of entitlement to an increase in a 20 percent rating for myoclonic epilepsy.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002) are fully complied with and satisfied with respect to the issue of entitlement to an increase in a 20 percent rating for myoclonic epilepsy.  The notice must include an explanation as to the information or evidence needed to establish a disability rating and effective date of any increase for the claim on appeal.  

2.  Ask the Veteran to identify all medical providers who have treated him for his service-connected disabilities since January 2010.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claim folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

3.  Make arrangements for the entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) to be forwarded to the examiner who conducted the June 2013 VA neurological examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.  

The examiner must describe current impairment from each of the service-connected disabilities, and must specifically provide an opinion as to whether the Veteran's service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner must suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  (The possible fears of employers as to whether the Veteran would have seizures is not a basis for employability pursuant to 38 C.F.R. § 4.16 (2012)).  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Then, adjudicate the claim for entitlement to an increase in a 20 percent rating for myoclonic seizures.  Thereafter, readjudicate the claim on appeal for entitlement to a TDIU rating, including determining whether referral for extraschedular consideration is appropriate.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).
_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


